Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 25, 2001, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments regarding prosecutorial misconduct are partially unpreserved for appellate review and, in any event, do not warrant reversal (see People v Galloway, 54 NY2d 396 [1981]). Santucci, J.P., S. Miller, McGinity and Schmidt, JJ., concur.